Exhibit 10.1 Tocagen Inc. Annual Incentive Plan 1. Purpose The Tocagen Inc. Annual Incentive Plan (the “Plan”) is designed to provide annual bonuses to individuals who make an important contribution to the success of Tocagen Inc. (the “Company”).The Plan is intended to provide individuals with incentives and rewards for achieving outstanding performance and to enhance the ability of the Company to attract and retain highly talented individuals. 2. Administration The Plan will be administered by the Board of Directors of the Company (the “Board”) and the Compensation Committee of the Board (the “Committee”) (each, a “Plan Administrator”).The Plan Administrator will have the sole discretion and authority to administer and interpret the Plan, and the decisions of the Plan Administrator will in every case be final and binding on all persons having an interest in the Plan.
